This opinion is subject to administrative correction before final disposition.




                             Before
              MONAHAN, DEERWESTER, and BURGTORF
                    Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                       Curtis D. JOHNSON
           Logistics Specialist Third Class (E-4), U.S. Navy
                               Appellant

                             No. 202100262

                        _________________________

                         Decided: 25 August 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Hayes C. Larsen

 Sentence adjudged 14 June 2021 by a general court-martial convened
 at Naval Station Norfolk, Virginia, consisting of a military judge sitting
 alone. Sentence approved by the convening authority: confinement for
 36 months, reduction to E-1, and a dishonorable discharge.

                          For Appellant:
          Lieutenant Commander Daniel O. Moore, JAGC, USN

                              For Appellee:
                Lieutenant Ebenezer K. Gyasi, JAGC, USN
                    Major Kerry E. Friedewald, USMC

 Judge BURGTORF delivered the opinion of the Court, in which Chief
 Judge MONAHAN and Senior Judge DEERWESTER joined.
                 United States v. Johnson, NMCCA No. 202100262
                               Opinion of the Court



                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

BURGTORF, Judge:
   Appellant was convicted, pursuant to his pleas, of aggravated arson and
obstruction of justice, in violation of Articles 126 and 131b, Uniform Code of
Military Justice [UCMJ]. 1
    Appellant asserts in his sole assignment of error, pursuant to United States
v. Grostefon, 2 that the military judge abused his discretion in denying a motion
for recusal. We find no prejudicial error and affirm.

                                  I. BACKGROUND

   The weekend prior to a command urinalysis, Appellant had wrongfully
used a controlled substance. He knew that his drug use could initiate his sep-
aration from the Navy. To avoid this consequence, Appellant started a fire to
destroy the evidence (his urine sample) in his command’s urinalysis locker, lo-
cated in the Fleet Readiness Center at Naval Air Station Oceana, Virginia.
    Appellant waited until the evening, after most Sailors left the Fleet Readi-
ness Center. The only Sailors remaining included the watch standers. He
brought a small can of gasoline, a match, and paper, to set a fire in the urinal-
ysis locker containing his urine sample. The fire caused significant damage to
the walls and ceiling, and destroyed the urinalysis locker. The fire control sys-
tem and first responders ultimately managed to subdue the flames.
   Appellant was arraigned on charges of aggravated arson in October 2018.
Two weeks before his scheduled court-martial, another arson occurred at the
Fleet Readiness Center. This time, the perpetrator left a note purporting to
exonerate Appellant by inculpating another in the earlier arson. Appellant
then sought and received a continuance, to await the investigation of the sec-
ond arson. After significant delay for this investigation, and postponement




   1   10 U.S.C. §§ 926, 931b.
   2   United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982).


                                           2
                United States v. Johnson, NMCCA No. 202100262
                              Opinion of the Court


caused by the coronavirus pandemic, the military judge docketed Appellant’s
court-martial for February 2021.
    The trial did not proceed as scheduled. A few weeks before it was set to
begin, a video was sent to the Fleet Readiness Center Facebook account. In
the video, a person dressed in a Navy uniform (not Appellant) confessed to both
prior arsons. Based on this potentially exculpatory evidence, Appellant then
requested and received another continuance.
    Following an investigation and further delay, the Government charged Ap-
pellant with obstruction of justice, related to the false exculpatory video. Ap-
pellant later consented to the joinder of this charge. After initially entering
pleas of not guilty and litigating numerous motions before the military judge,
Appellant changed his pleas to guilty. Appellant entered into a pretrial agree-
ment with the Convening Authority.
    Subsequent to entering into a pretrial agreement, Appellant filed a motion
for the military judge to recuse himself. Appellant argued there was an appear-
ance of bias because the continuances, and joinder of an additional charge for
misconduct during the trial, adversely affected the military judge and his
docket. The military judge invited written pleadings, and, in the hearing on
the motion, allowed Appellant to voir dire him. Through this questioning, the
military judge explained that during sentencing he would consider only the
evidence properly admitted, that he harbored no animus towards Appellant,
and this would be no different from any other time when he had to compart-
mentalize information while presiding over courts-martial. The military judge
also informed counsel that neither the scheduling complications for the case
nor the length of the court-martial caused him any personal problems.
   Following the military judge’s denial of the recusal motion, Appellant
pleaded guilty, and elected trial by military judge alone, after being advised
that the same military judge that he requested recuse himself would be his
sentencing authority. The parties agreed that Appellant’s guilty plea did not
waive the recusal motion on appeal.
    Consistent with the pretrial agreement, the parties concealed the sentence
limitation portion of the agreement from the military judge, where the parties
agreed to a four-year cap on confinement without any protection against a pu-
nitive discharge. 3




    3Appellant’s charges straddled the effective date of the Military Justice Act of
2016, which procedurally altered courts-martial guilty pleas. Prior to its effective date,



                                            3
                 United States v. Johnson, NMCCA No. 202100262
                               Opinion of the Court


                                   II. DISCUSSION

    We review a military judge’s recusal decision for an abuse of discretion. 4
All accused enjoy a “constitutional right to an impartial judge” 5 and military
judges are presumed impartial. 6 As it relates to an appearance of bias, raised
by Appellant, Rule for Court-Martial [R.C.M.] 902(a) provides that a military
judge “shall” disqualify himself if his “impartiality might reasonably be ques-
tioned.” This is an objective test: “whether a reasonable person knowing all
the circumstances would conclude that the military judge’s impartiality might
reasonably be questioned.” 7
    The military judge did not abuse his discretion in denying Appellant’s mo-
tion for recusal. The recusal denial occurred after offering the parties an op-
portunity for written pleadings and after a motion hearing, which included voir
dire of the military judge. The ruling relied on correct application of case law
and R.C.M. 902. 8 Appellant identifies no clearly erroneous factual findings.
Although the parties agreed to the preservation of this issue for appeal, Appel-
lant elected to plead guilty knowing the same military judge he challenged for
recusal would be his sentencing authority. While we do not disturb the parties’
agreement, we find that Appellant’s election colors how a reasonable person
would view the military judge’s asserted partiality.
    The military judge explained that he had no negative feelings toward Ap-
pellant and that he would filter out impermissible evidence. Judges are pre-
sumed to make decisions on admissible evidence and disregard that which is
inadmissible. 9 Delaying a court-martial due to an accused’s misconduct arising
during the pendency of a proceeding is mere exposure to information, which,




a military judge did not learn the sentence protection aspect of the agreement between
the convening authority and an accused until after announcing the adjudged sentence.
   4   United States v. Uribe, 80 M.J. 442, 446 (C.A.A.F. 2021).
   5   United States v. Butcher, 56 M.J. 87, 90 (C.A.A.F. 2001) (citations omitted).
   6   United States v. Foster, 64 M.J. 331, 333 (C.A.A.F. 2007).
   7   United States v. Sullivan, 47 M.J. 448, 453 (C.A.A.F. 2015).
   8   Rule for Courts-Martial, Manual for Courts-Martial, United States (2019 ed.).
   9   United States v. Robbins, 52 M.J. 455, 458 (C.A.A.F. 2000) (citation omitted).




                                            4
                United States v. Johnson, NMCCA No. 202100262
                              Opinion of the Court


without more, is not a basis for disqualification when a military judge dis-
claims bias. 10
    A post hoc view also demonstrates the absence of partiality by examining
the awarded sentence. The military judge’s sentence (three years and a dishon-
orable discharge), fell below the sentence cap Appellant negotiated with the
Convening Authority (four years and no protection from a punitive discharge).
    The military judge’s proper application of precedent, Appellant’s election
for military judge sentencing, the military judge’s disclaimer of any bias, the
presumption that military judges disregard that which is inadmissible, and the
sentence, all demonstrate that the military judge acted within his discretion
when he denied Appellant’s motion for recusal. 11 Accordingly, we find no abuse
of discretion.

                                  III. CONCLUSION

   After careful consideration of the record and briefs of appellate counsel, we
have determined that the findings and sentence are correct in law and fact and
that no error materially prejudicial to Appellant’s substantial rights oc-
curred. 12
   The findings and sentence are AFFIRMED.


                                   FOR THE COURT:




                                   S. TAYLOR JOHNSTON
                                   Interim Clerk of Court




   10 See United States v. Lewis, 6 M.J. 43, 44-45 (C.M.A. 1978); see also United States
v. Zander, 46 M.J. 558, 562 (N-M Ct. Crim App. 1997) (“The basis for disqualification
must be personal, rather than judicial, in nature.”).
   11 See Uribe, 80 M.J. at 446 (finding an abuse of discretion occurs when a ruling is
“arbitrary, fanciful, clearly unreasonable or clearly erroneous”).
   12   Articles 59 & 66, UCMJ.


                                           5